Citation Nr: 0715748	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  06-38 080	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1952 to February 
1955.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2005 rating action that denied service 
connection for bilateral hearing loss and tinnitus.  

In May 2007, a Board Deputy Vice-Chairman granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Bilateral hearing loss was not shown present in service 
or for many years thereafter, and competent and persuasive 
medical opinion establishes no nexus between the current 
disability and the veteran's military service.

3.  Tinnitus was not shown present in service or for many 
years thereafter, and competent and persuasive medical 
opinion establishes no nexus between the current disability 
and the veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

A June 2005 pre-rating RO letter informed the veteran of the 
VA's responsibilities to notify and assist him in his claims, 
and what was needed to establish entitlement to service 
connection (evidence showing an injury or disease that began 
in or was made worse by his military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records; 
reiterated the type of records that the VA would make 
reasonable efforts to get; and requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claims.  The Board thus finds that that 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, a 
document meeting the VCAA's notice requirements was furnished 
to the veteran before the November 2005 rating action on 
appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in a March 2006 RO 
letter.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service and post-service 
VA medical records up to 2006.  The veteran was afforded a 
comprehensive VA examination in October 2006.  Significantly, 
the veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946, and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The veteran contends that his current hearing loss and 
tinnitus are a result of acoustic trauma caused by his work 
aboardship in an engine room in military service.  He asserts 
that this military noise exposure outweighs his post-service 
noise exposure working in construction, as the engines in 
service were very loud, whereas post service he was a crane 
operator and an oiler, and was only exposed to the sound of 
the crane engine.

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any hearing loss or 
tinnitus.  The veteran's hearing was 15/15 bilaterally on 
whispered voice testing on both February 1952 enlistment and 
January 1955 separation examinations, and hearing was also 
15/15 bilaterally on spoken voice testing on the separation 
examination.

On January 1959 post-service examination for Reserve service, 
the veteran denied a history of ear, nose, or throat trouble 
or ever having worn hearing aids.  He gave a 3-year history 
of employment as a motor crane oiler.  On current 
examination, hearing was 15/15 bilaterally on whispered voice 
testing.  Audiometric examination showed the veteran's 
hearing in db as follows: 0, 0, 0, 5, and 20 on the right, 
and 0, -5, 5, 10, and 15 on the left at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.

May 2005 VA outpatient records were negative for complaints, 
findings, or diagnoses of any hearing loss or tinnitus, 
including the medical history of active problems since 2000.

The first evidence of sensorineural hearing loss and tinnitus 
was that noted on VA audiological examination of October 
2006, over 51 years post service.  The veteran complained of 
bilateral hearing loss since military service, and gave a 
history of exposure to noise aboardship and in the engine 
room in service, as well as post-service exposure to 
machinery noise in his job as a crane operator.  Current 
audiometric examination showed the veteran's hearing in db as 
follows: 30, 35, 65, 65, and 65 on the right, and 30, 35, 65, 
70, and 70 on the left at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  Speech recognition scores were 80% on 
the right and 88% on the left.  The diagnosis was bilateral 
mild to severe sensorineural hearing loss with mildly-reduced 
word recognition and acoustic immittance consistent with 
normal middle ear function.  

The examiner reviewed the claims folder and noted that the 
evidence in the file supported the veteran's military noise 
exposure history, and that normal whispered voice tests in 
service did not rule out hearing loss.  However, a 1959 
audiogram showed normal auditory thresholds 4 years post 
service, and the veteran had significant post-service noise 
exposure.  Considering all the evidence, particularly the 
post-service documentation of normal hearing, the doctor 
opined that it was not as likely as not that the veteran's 
hearing loss or tinnitus resulted from acoustic trauma during 
military service; rather, it was as likely as not that they 
resulted from post-service noise exposure. 

The aforementioned evidence reveals that hearing loss and 
tinnitus were first manifested many years post service, and 
that the competent and persuasive evidence does not establish 
a nexus between those disabilities and the veteran's military 
service or any incident thereof.  The sole medical opinions 
of record, the October 2006 VA opinions, establish that it 
was not at least as likely as not that those disabilities are 
related to the veteran's military service.  The Board accords 
great probative value to the VA medical opinions, inasmuch as 
they were based on the examiner's thorough review of the 
veteran's military, medical, and occupational history, and 
current examination of the veteran, and the veteran has 
submitted no medical opinion to the contrary.                 
 
With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms, including 
claims of trouble hearing.  However, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38  (1994).  Thus, a layman without the appropriate medical 
training or expertise is not competent to render a persuasive 
opinion on such a medical matter.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).   Hence, the 
veteran's assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

  
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


